Citation Nr: 0727862	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for status postoperative 
saphenous ligation and varicose vein stripping, left leg, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to March 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that in the August 
2004 statement of the case, the RO addressed the propriety of 
an initial evaluation of the disability listed on the cover 
page, and also the initial evaluation of multiple healed 
incisions with one symptomatic scar, left upper thigh.  The 
veteran was awarded service connection for both these 
disabilities by a July 2003 rating decision.  The veteran did 
not appeal this decision; instead, his representative 
submitted a September 2003 informal claim for an increased 
rating for the disability listed on the cover page.  

The veteran never indicated disagreement with the July 2003 
decision; in fact, in a September 2003 statement, he reported 
that his service-connected status postoperative saphenous 
ligation and stripping, left leg, had gotten worse.  
Furthermore, in the veteran's February 2004 notice of 
disagreement, he references the December 2003 decision 
denying an increase in the left leg disability (and not 
addressing the service-connected scars).  In the veteran's 
August 2004 VA Form 9, which properly substantiated his 
appeal, he makes clear that the issue he is appealing is the 
rating of the left leg disability.  As such, the only issue 
properly before the Board is the issue listed on the cover 
page.  

In the veteran's VA Form 9, he states that he believes that 
something happened to his left knee after his veins were 
stripped in service, and a left knee disability should be 
service connected.  A claim for entitlement to service 
connection for left knee disability has been reasonably 
raised by the record.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).
  
FINDING OF FACT

Status postoperative saphenous ligation and varicose vein 
stripping, left leg, is currently manifested by aching in the 
left leg after prolonged standing and edema which is relieved 
by elevation of the left leg. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status postoperative saphenous ligation and varicose vein 
stripping, left leg, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.04, Diagnostic 
Code (DC) 7120 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an October 2003 letter, which was issued before initial 
consideration of the claim on appeal. VA told him that it 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  VA told him that it was responsible for obtaining 
any evidence held by a federal government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  This letter indicated that an attachment showing what 
the evidence needed to show was enclosed; however, this 
attachment is not in the veteran's file.  While it is unclear 
if VA specifically told the veteran what was needed to 
substantiate a claim for an increased rating, the October 
2003 letter did inform him that he could submit evidence 
showing that his disability had increased in severity, and 
informed him of the types of evidence needed in a claim for 
an increased rating.  Furthermore, the veteran has 
demonstrated actual knowledge of what the evidence needed to 
show to substantiate his claim.  For example, in a September 
2003 statement, the veteran asserted that his condition had 
gotten worse.  As such, the Board finds that the veteran has 
not been prejudiced by any lack of notice as to how to 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2003 notification letter did 
not include these elements; however, the Board finds no 
prejudice to the veteran.  See Bernard, supra.  The veteran 
was awarded service connection for status postoperative 
saphenous ligation and stripping, left leg, earlier that same 
year; therefore, the first three elements are not in dispute.  
The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
photographs, and service medical records.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating the claim, and in a November 2003 
statement he reported that he had no more information 
evidence to submit.  A VA examination was provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.104, DC 7120, which deals with 
varicose veins.  Under this code, varicose veins with 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking with symptoms relieved by 
elevation of extremity or compression hosiery warrant a 
10 percent evaluation.  With persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema, varicose veins warrant a 
20 percent evaluation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran warrants an evaluation in excess of 10 percent for 
status postoperative saphenous ligation and stripping, left 
leg.  

A June 2003 VA examination shows that at that time the 
veteran reported that with heavy lifting, his leg hurt at 
times, and that his leg "gives out" at times as well.  On 
examination, the VA physician noted several incisions for 
which the veteran is separately service-connected, and stated 
that the veteran had no other complaints regarding his 
arteries and veins.  

At a November 2003 VA examination, the veteran reported some 
swelling of his leg, which was worse after standing for long 
periods.  He reported standing on his feet for most of his 
time at work.  He thought he could walk about a mile.  He 
indicated that he had missed two days of work in the last six 
months because of his leg.  He again reported that his left 
leg gives out.  On examination, the VA physician noted high 
ligation stripping of the long saphenous system of the left 
leg and swelling of the left leg of one half inch as compared 
with the right.  The examiner enclosed a photograph, which he 
stated showed moderate distention of the varicosities of the 
left leg.  He also noted that there was no evidence of deep 
vein obstruction and that the varicosities empty well when 
the veteran is recumbent and the leg is elevated.  

The competent medical evidence of record does not show 
persistent edema incompletely relieved by elevation.  In 
fact, the examiner noted that when the veteran was lying down 
and elevating his leg, the varicosities emptied well.  As 
such, an evaluation in excess of 10 percent is not in order.  
See 38 C.F.R. § 4.104, DC 7120.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for status postoperative saphenous ligation and 
stripping, left leg, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  
Here as noted, he misses very little time from work due to 
this disorder, and it is not shown to have required recent 
hospitalization.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2006), states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for status 
postoperative saphenous ligation and stripping, left leg, are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

Entitlement to an increased rating for status postoperative 
saphenous ligation and varicose vein stripping, left leg, 
currently evaluated as 10 percent disabling is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


